UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 ANDREW CHIEN,
              Plaintiff,

         v.                                        Civil Action No. 18-2050 (CKK)

 RICHARD J. FREER, et al.,

              Defendants.


                           MEMORANDUM OPINION AND ORDER
                                 (November 23, 2021)

       This matter comes before the Court on Plaintiff’s [29] Motion to Remove Hon.

Colleen Kollar-Kotelly From Presiding this Case Due to 28USC [sic] § 455(a). Although

Plaintiff’s Motion is difficult to follow, Plaintiff appears to seek recusal of the

undersigned because: (1) Plaintiff filed a now-closed, frivolous lawsuit against the

undersigned, Chien v. Kollar-Kotelly, 19CV3100, and (2) Plaintiff disagrees with a

number of rulings the undersigned has made in this and related cases. For the reasons set

forth below, the Court DENIES Plaintiff’s [29] Motion.

       Plaintiff’s pending motion seeks relief under 28 U.S.C. § 144, which allows for

the recusal of a judge where a “party to any proceeding in a district court makes and files

a timely and sufficient affidavit that the judge before whom the matter is pending has a

personal bias or prejudice either against him or in favor of any adverse party . . . ” 28

U.S.C. § 144. But “the mere fact that a party has filed a [Section] 144 motion,

accompanied by the requisite affidavit . . . does not automatically result in the challenged

judge’s disqualification.” Strange v. Islamic Republic of Iran, 46 F. Supp. 3d 78, 81

(D.D.C. 2014) (quoting Robertson v. Cartinhour, 691 F. Supp. 2d 65, 77 (D.D.C. 2010)).



                                               1
Instead, to merit recusal under § 144, an affidavit should state “material facts with

particularity,” which “would convince a reasonable person that a bias exists, and [that]

the alleged bias is personal in nature and stems from an extrajudicial source.” Jordan v.

U.S. Dep’t of Just., 315 F. Supp. 3d 584, 591 (D.D.C. 2018) (citing Liberty Lobby, Inc. v.

Dow Jones & Co., 838 F.2d 1287, 1301 (D.C. Cir. 1988)).

       Plaintiff’s Motion does not meet this standard. At the outset, Plaintiff’s Motion is

procedurally deficient as he does not attach a supporting affidavit. See Jordan, 315 F.

Supp. 3d at 591. Moreover, Plaintiff’s papers simply criticize this Court’s prior orders. In

Plaintiff’s view, the Court’s ruling did not adequately consider certain public documents

that provide evidence of the alleged tortious actions by Defendants. See Mot. at 3-4, ECF

No. 29. The Court rejects this argument as a basis for recusal, as “mere dissatisfaction

with a ruling of this Court is insufficient to warrant recusal or disqualification.” Klayman

v. Judicial Watch, Inc., 278 F. Supp. 3d 252, 258 (D.D.C. 2017); see also Liteky v. United

States, 510 U.S. 540, 555 (1994). Additionally, without more, the mere invocation of his

prior suit against the undersigned does not demonstrate “the kind of ‘extreme’ bias that

could provide a basis for recusal.” See SEC v. Loving Spirit Found., 392 F.3d 486, 493

(D.C. Cir. 2004). Upon review of remaining record herein, the Court finds no other

source of support for Plaintiff’s repeated request for recusal. Accordingly, it is hereby

       ORDERED that Plaintiff’s [29] Motion to Remove Hon. Colleen Kollar-Kotelly

From Presiding this Case Due to 28USC § 455(a) is DENIED.

       SO ORDERED.

Date: November 23, 2021                                    /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                             2